Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1834

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                             CHANCE MARTIN,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                                  Before

                          Boudin, Chief Judge

              Torruella and Howard, Circuit Judges.



     Christopher R. Goddu, Assistant Federal Defender, Federal
Defender Office, on brief for appellant.
     Michael J. Sullivan, United States Attorney, and Timothy Q.
Feeley, Assistant United States Attorney, on brief for appellee.



                              May 11, 2006
           Per    Curiam.      After   a     jury   trial,    Chase   Martin   was

convicted on three counts--two of drug dealing and one of being a

felon in possession.      21 U.S.C. § 841(a)(1); 18 U.S.C. § 922(g)(1)

(2000).   He had a prior state-court conviction for armed robbery

and assault and battery growing out of a dispute about a bicycle,

but because the present offense occurred while Martin was on

probation,   he    fell     within   criminal       history   category   II.    At

sentencing, Martin was sentenced to 135 months, the bottom of the

guideline range.

           The appeal period being still open when Booker was

decided, Martin now asks for a remand on the ground that he might

expect a lower sentence under the current advisory guideline

regime.   See United States v. Booker, 543 U.S. 220 (2005).               As the

issue was not preserved, the burden is on Martin to show a

reasonable likelihood of such an outcome.               See United States v.

Heldeman, 402 F.3d 220, 223-24 (1st Cir. 2005).                 In the peculiar

circumstances of Booker, we have not been overly demanding.

           In Martin's favor is his youth, sparse criminal history,

and the psychological impact of severe injuries he suffered at age

16 as the innocent victim of a drive-by shooting.                     Martin has

proffered a psychological report, providing more detail about this

incident than what was offered at sentencing; and although the

government objects, we have been willing in the context of Booker




                                       -2-
remand requests to consider a reasonable proffer.           Heldeman, 402

F.3d at 224.

           The district court's remarks at sentencing are ambiguous.

The judge properly emphasized the seriousness of Martin's present

crimes but he seemed sympathetic to the argument that Martin was at

best a borderline candidate for criminal history category II; and

the   psychological   information    now   available   is   perhaps      more

compelling than what was available at the time of the sentencing.

We note also that Martin was sentenced at the bottom of the

guideline range.

           Under   the   circumstances,     we    think     a   remand    is

appropriate, but it should not be taken as predicting that Martin

will get a significantly lower sentence.         The sentence is vacated

and the matter remanded for further proceedings consistent with

this opinion.

           It is so ordered.




                                    -3-